23 F.3d 1396
In re Larry NORRIS, Director, Arkansas Department ofCorrection, Petitioner.
No. 94-1544.
United States Court of Appeals,Eighth Circuit.
Submitted April 9, 1994.Decided May 5, 1994.

On Petition for Writ of Mandamus to the United States District Court for the Eastern District of Arkansas.
Clint Miller, Acting Deputy Atty. Gen., Little Rock, AR, for petitioner.
Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN, FAGG, BOWMAN, WOLLMAN, MAGILL, BEAM, LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges, en banc.
PER CURIAM.


1
This is a petition for writ of mandamus filed by Larry Norris, Director of the Arkansas Department of Correction.  Mr. Norris is the respondent in three habeas corpus proceedings pending in the United States District Court for the Eastern District of Arkansas.  Each of these habeas proceedings challenges a conviction and sentence of death imposed by the Arkansas state courts.  Mr. Norris claims that the respondent District Court has unreasonably delayed a decision in these cases, to his detriment, and he asks us to issue a writ of mandamus instructing the District Court to decide these cases, one way or the other, on or before August 1, 1994.


2
The three cases involved are captioned as follows in the District Court:  Paul Ruiz and Earl Van Denton v. A.L. Lockhart,1 No. PB-C-89-395, Eddie Lee Miller v. A.L. Lockhart, No. PB-C-81-152, and Clay Anthony Ford v. A.L. Lockhart, No. PB-C-82-431.


3
This petition was initially assigned to a panel of this Court.  The panel has requested the Court en banc to assume jurisdiction of the petition, which we have done, in accordance with our usual practice when such a request comes from a panel.


4
The District Court has responded to the petition.  With respect to two of the cases pending before the District Court, petitioner states that the response is acceptable.  Therefore, with respect to these two cases, Paul Ruiz and Earl Van Denton v. A.L. Lockhart, No. PB-C-89-395, and Eddie Lee Miller v. A.L. Lockhart, No. PB-C-81-152, the petition for writ of mandamus is dismissed as moot.


5
Petitioner continues to take the position that the District Court is unreasonably delaying a decision in the third of the cases listed above, Clay Anthony Ford v. A.L. Lockhart, No. PB-C-82-431.  By letter dated April 6, 1994, to the Clerk of this Court, the District Court indicates that briefing in Ford v. Lockhart will be completed on May 16, 1994.  This is the date for the filing of a reply brief by petitioner Ford.  The date was set in response to a motion for extension of time filed by Ford, to which motion Norris did not object.


6
The letter from the District Court continues as follows:


7
Given this deadline, and absent any unforeseen circumstances, the Court anticipates filing its decision in Ford v. Lockhart by the end of August, 1994.


8
In our view, there has been enough delay in this matter already.  We believe, however, that the timetable indicated by the District Court in its letter of April 6, 1994, is a reasonable one.  We expect the District Court to decide Ford v. Lockhart, one way or the other, on or before August 31, 1994.


9
The petition for writ of mandamus is dismissed as moot in part.  With respect to Ford v. Lockhart, the petition will be held on the docket of this Court pending action by the District Court.


10
It is so ordered.



1
 Petitioner Larry Norris has succeeded A.L. Lockhart as Director of the Arkansas Department of Correction